June 26, United States Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Re:Review Letter Received Dated May 9, 2008 Dear Mrrs. Dana Brown and William Kearns: The following by item is Javo Beverage Company, Inc.’s (“Javo”) responses to the comment letter reference above.We have repeated the comment for ease of review. Facing Page Comment 1. We note that the facing page of your form 10-K discloses that you have registered Series-A Junior Participating Preferred Stock.We see no further disclosure regarding these shares.Please explain this omission or revise your disclosure. Response 1. The Series A Junior Participating Preferred stock is the class of securities underlying our stockholder rights agreement (also known as a "poison pill"). The securities were registered on September 24, 2002 on Form 10SB12G/A. None of the shares have been issuedandthese securities will not be issued unless the rights under thestockholder rights agreement are triggered. Non-GAAP – EBITDA, page 16 Comment 2. We note your use of the non-GAAP performance measure referred to as EBITDA.You[r] rationale for presentation is because you deem this measure as a useful to management and investors to compare your “performance to that of other company in (your) industry.”Yet, we also note your disclosure that the measure “may be of limited usefulness as a comparative measure: as other companies calculate EBITDA differently.It appears that the use of this non-GAAP performance measure is not in compliance with the guidelines outlined in FR-65 and Item 10 of Regulation S-K.Specifically, these guidelines prohibit presentation of non-GAAP performance measure to eliminate or smooth items identified as non-recurring, infrequent or unusual, when the nature of the charge or gain that is reasonably likely to recur within two years or there was a similar charge or gain within the prior two years.Further based on your reconciliation and related adjustments for derivative income and option expense, it does not appear this measure represents EBITDA.According please remove this presentation here and throughout your filing, or tell us why your presentation complies with FR-65 and Item 10 of Regulation S-K.In your response, also tell us how you considered Question 8 of the Frequently Asked Questions Regarding the Use of Non-GAAP Financial Measures available on our website. Response 2. Although as we discussed in the Form 10-K filing, we believe the disclosure of non-GAAP EBITDA is a useful disclosure to shareholders and investors in understanding our financial performance, it is now apparent that we have not meet the standard enumerated by Item 10 of Regulation S-K with consideration of the questions and answers presented in the Frequently Asked Questions related to non-GAAP disclosures on the SEC website.We propose to remove such disclosures from any future filings. Financial Statements and Supplementary Data Notes to the Financial Statements Note 2.Summary of Significant Accounting Policies Revenues, F-10 Comment 3. We note from your disclosure on page 2 that you sell coffee, teas and specialty beverages through the use of dispenser-based systems.It appears from the disclosure on page 4 that you manage all aspects of the equipment program related to the dispenser systems.Please provide a detailed discussion of your revenue generating activities.You[r] discussion should specifically address whether you receive a separate fee for the dispenser system and a separate fee for the beverages or if the fee charges is all inclusive.We may have further comments based on your response. Response 3. Javo sells its bag-in-box dispensed coffee and tea products to broad line and specialty distributors such as Sysco Foods, US Foodservice, Coremark and McLane at an established single price with no separate fee for the dispenser systems.The distributor sells and delivers the bag-in-box products to the operator/users.The operator/users serve the products through the dispenser system to their customers, employees and/or patients.The typical operator/users include hospitals, casinos, health care facilities, restaurants, hotels and convenience stores.Javo manages the installation, service and maintenance of the coffee and tea dispensers using an independent dispatching company and a network of independent service agents located across the United States. Comment 4. It appears from your disclosure that sales are recorded net of sales returns and discounts.Please disclose any significant terms and conditions including customer acceptance provisions and other post-delivery obligations and related accounting policies. 2 Response 4. Javo’s net sales are reported after cash discounts for early payment of distributor accounts receivables.A limited number of our distributors have negotiated payment terms with cash discounts for early payments, usually 2% 10 net 30.In 2007, the cash discounts taken were $47,944.The amount of these cash discounts reducing gross sales represents less than 0.4% of gross sales for each of the years. As to sales returned, the Company generally does not receive and does not anticipate receiving any material amount of product returns.Periodically, after requests in writing from the distributor/customers and after our confirmation and approval of quantities, dates and amount of credit, the Company will grant a distributor a credit to be applied for out-of-code product.Total credits issued in 2007 for out-of-code products were $31,355 or 0.025% of gross sales. Comment 5. Considering the comment above, please revise your critical accounting policies to disclose the nature and amount of revenue dilution (e.g. from product returns, discounts for early payment or volume discounts, credits for product that is not sold by the expiration dates, and other allowances).Your critical accounting policy should explain how you assess returns of products, levels of inventory in the distribution channel, expected introductions of new products that may result in larger than expected returns of current product.Discuss to what extent you consider information from external sources (e.g end-customer demand, third-party market research data) to assist you in such critical estimates.In addition, disclose and discuss any sales made to customers wherein such sales are as a result of incentives or in excess of the customer’s ordinary course of business inventory level. Response 5. We will expand our disclosure under Critical Accounting Policies to address sales returns and credits in future filings. 3 Note 7. Intangible Assets, F-14 Comment 6. We note you have entered into a contract to be the primary liquid coffee provider for a large contract food service operator.As part of that contract you agreed to pay $900,000 conversion fee which is being amortized based on the quantities of product sold during the term of the contract.Please tell us where you have recorded the amortization of the fee and how you considered EITF 01-9. Response 6. Javo recorded amortization of $80,802 of the $900,000 fee as a marketing cost in 2007 consistent with prior years.Based on our understanding of EITF 01-9, we believe that our reporting of the amortization of the conversion fee as a marketing expense rather than a reduction of gross revenue is correct. Paragraph 11 of EITF Issue No. 01-9, “Accounting for Consideration Given by a Vendor to a Customer (Including a Reseller of the Vendor’s Products)” states generally that slotting fees or placements fees that are consideration from a vendor to an entity that purchases the vendor’s products for resale should be recorded as a reduction in gross revenue rather than as an expense.The conversion payment made by Javo was not paid to a reseller of products but rather to a group purchasing organization which provides cooperative purchasing services to its member organizations.The consideration was paid to insure for the specified period that Javo’s products would be available for purchase by members of the group purchasing organization through its normal distribution channels. Comment 7. In connection with the comment above, it appears from your disclosure that in April 2007, the contract was modified to include other products and the terms of the agreement were extended through 2012.Please provide a detailed discussion of how this modification affected your accounting for the agreement.Specifically discuss how you have considered paragraphs 19-21 of SFAS 154. Response 7. In 2007, the contract with the group purchasing organization was modified to extend the term of the contract and to add our iced dispensed products to the approved products available to its members. In connection with the modification, Javo reviewed its accounting estimate for the amortization rate of the conversion fee to insure that the amortization rate would amortize the conversion fee over the extended period of the contract.The Company continues to monitor the amortization rate to insure that the amortization rate is reasonable.The modification was not considered a change in an accounting principle but a change in estimate under paragraphs 19-21 of SFAS 154 so no restatement of prior period is required. 4 Note 9. Long-Term
